Citation Nr: 1731066	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-38 828A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chest pain.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with chronic kidney disease.  

4.  Entitlement to an initial compensation rating for hypertension.

5.  Entitlement to an initial compensable rating for erectile dysfunction.  

6.  Entitlement to an initial compensable rating for tension headaches.    


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1988 to January 2012.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was subsequently transferred to the Waco, Texas RO, which currently has jurisdiction of the claims file.  He was scheduled to attend a videoconference hearing before the undersigned in July 2017, but in a July 2017 statement, he canceled his hearing request through his representative.    

An additional issue on appeal, entitlement to service connection for sleep apnea, which arises from a July 2014 rating decision by the Montgomery, Alabama RO, has not been certified to the Board by the RO and will therefore not be discussed in this decision.   


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the matter, the Board received a statement from the Veteran's representative, indicating it was the Veteran's intent to withdraw his appeal seeking service connection for chest pain and hemorrhoids and higher initial ratings for diabetes mellitus, type II, with chronic kidney disease, hypertension, erectile dysfunction, and tension headaches; there is no question of fact or law remaining before the Board in this matter.




CONCLUSION OF LAW

Regarding the claims of entitlement to service connection for chest pain and hemorrhoids and entitlement to higher initial ratings for diabetes mellitus, type II, with chronic kidney disease, hypertension, erectile dysfunction, and tension headaches, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Discussion of the impact of the VCAA is not necessary in light of the Veteran's intent to withdraw his appeal in the matters. 

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, an appeal must be withdrawn in writing, and may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In a statement received in July 2017, the Veteran through his representative expressed his intent to withdraw his appeal seeking service connection for chest pain and hemorrhoids and higher initial ratings for diabetes mellitus, type II, with chronic kidney disease, hypertension, erectile dysfunction, and tension headaches.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matters, and the appeal must be dismissed.
ORDER

The appeal seeking service connection for chest pain and hemorrhoids and higher initial ratings for diabetes mellitus, type II, with chronic kidney disease, hypertension, erectile dysfunction, and tension headaches is dismissed.



		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


